         Case 2:04-cr-00229-MMB Document 132 Filed 04/22/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

      UNITED STATES OF AMERICA                    CRIMINAL ACTION

                         v.                       NO. 04-229

               RONALD SMITH

        MEMORANDUM AND ORDER RE: MOTION TO REDUCE SENTENCE

Baylson, J.                                                                 April 22, 2021

        Defendant has moved for compassionate release and cites these underlying medical

conditions, and the fact that he has previously suffered from COVID-19, but recovered from it

after a brief hospitalization in prison.

        The Defendant has presented Exhibit 2, which is a copy of his medical record. The

record indicates that he was tested for COVID-19 on December 29, 2020, and received a positive

result on January 2, 2021.

        The Government’s response attaches additional medical records, which show that

Defendant does have some serious medical conditions, but also that the Bureau of Prisons is

adequately and carefully taking care of Defendant’s medical issues.

        The underlying facts of the Defendant’s conviction cause great concern because he was

convicted of armed carjacking, carrying a firearm during and in relation to a crime of violence,

being a felon in possession of a firearm and ammunition, and qualified as a career offender.

Thus, the facts of conviction are extremely serious and public safety concerns warrant against

granting the motion.

        The Government’s response also details numerous other precedents in this and other

courts where judges have rejected compassionate release even though a prisoner has serious

medical conditions, particularly where the facts of the underlying conviction warrant against
          Case 2:04-cr-00229-MMB Document 132 Filed 04/22/21 Page 2 of 2




early release from a sentence previously imposed, considering the sentencing factors under 18

U.S.C. § 3553.

        Also, the Court concludes the Defendant has failed to show extraordinary or compelling

reasons for granting compassionate release at this time. Therefore, the Motion is DENIED.



                                                                            BY THIS COURT:


                                                                         s/ Michael M. Baylson

                                                                   MICHAEL M. BAYLSON
                                                            United States District Court Judge




O:\Lori CRIMINAL DEPUTY\MEMOS\04cr229 memorandum.docx




                                                        2
